                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

EDWARD TORRES,

       Plaintiff,

v.                                                       Case No. 6:15-cv-1911-Orl-37DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

       In this social security appeal, Plaintiff sought review of the Commissioner of Social

Security’s (the “Commissioner”) decision to deny him disability benefits. (See Doc. 1.) On

February 17, 2017, the Court reversed the Commissioner’s final decision and remanded

the action for further administrative proceedings. (Doc. 21.) The Court then entered

judgment in favor of Plaintiff. (Doc. 22.) As the prevailing party, Plaintiff’s attorney filed

a motion for attorney’s fees under the Equal Access to Justice Act (“EAJA”) (Doc. 23),

which the Court granted in part for a total of $4,392.69 in attorney’s fees under the EAJA

(Doc. 26).

       After the Commissioner found Plaintiff disabled on remand and awarded him

$187,785.00 in past-due benefits (see Doc. 29-2), Plaintiff’s attorney moved for

authorization to charge a reasonable fee under 42 U.S.C. § 406(b) (Doc. 29 (“Fee

Motion”)). Specifically, Plaintiff’s attorney requested authorization to charge Plaintiff

$39,469.41 in accordance with § 406(b) and their fee agreement. (Id.) On referral,

                                             -1-
U.S. Magistrate Judge Daniel C. Irick recommends that the Court grant the Fee Motion,

authorizing Plaintiff’s counsel to charge him $39,469.41 in attorney fees. (Doc. 40

(“R&R”).)

       The parties do not object to the R&R. (Doc. 42.) Absent objection, the Court has

examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no clear error, the Court

concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 40) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Richard A. Culbertson’s Request for Authorization to Charge a Reasonable

              Fee and Memorandum on Reasonable Fees Pursuant to 42 U.S.C. § 406(b)

              (Doc. 29) is GRANTED.

       3.     Plaintiff’s counsel, Richard A. Culbertson, is authorized to charge Plaintiff

              a fee under § 406(b) in the amount of $39,469.41.

       DONE AND ORDERED in Chambers in Orlando, Florida, on April 15, 2019.




                                            -2-
Copies to:
Counsel of Record




                    -3-
